DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Response to Amendment
Receipt of Applicant’s Amendment, filed 10/19/2021, is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Examiner has carefully reviewed the specification and unable to find an adequate written description for the newly added limitations for claims 1, 11 and 21-24: 

For claims 1 and 11, the newly added elements such as: parsed words, associated rules, located external to the electronic document, and synchronizes with the database to obtain more recent rules after the associated rules are transmitted, have no support from Applicant’s Specification. 

For claim 11, the limitations do not have support from the Applicant’s Specification:
For display to a user…included in at least one data object and
wherein the remote computer has privileges to obtain the associated rules from the database, wherein the remote computer synchronizes with the database to obtain more recent rules after the associated rules are received, wherein the associated rules are transmitted to the remote computer upon request from the remote computer.

For claims 21 and 23, the limitation, wherein the identified associated data for display is transmitted from the database to the remote computer via the at least one data object after the linking, has no support from Applicant’s Specification.

For claims 22 and 24, the limitation, wherein the identified associated data for display is syndicated from the database to the remote computer via the at least one data object before the linking, has no support from Applicant’s Specification.

The written description requirement has several policy objectives.
“[T]he essential goal’ of the description of the invention requirement is to clearly convey
the information that an applicant has invented the subject matter which is claimed.” In re
Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another
objective is to put the public in possession of what the applicant claims as the invention.
See Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1566, 43
USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). *>" The
written description ’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the
inventor ’s obligation to disclose the technologic knowledge upon which the patent is
based, and to demonstrate that the patentee was in possession of the invention that is
claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir.
2005). Further, the< written description requirement ** promotes the progress of the
useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.


It should be recognized that the disclosure has to clearly convey and adequately describe the subject matter that that an applicant has invented in an effort to promote the progress of useful arts.

Claims 2-10, 12-20, and 21-24 are rejected for fully incorporating the deficiencies of their respective base claims by dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. U.S. Patent #10296543.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent #10296543 contains every element of claims 1-20 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berstis; Viktors (“Berstis”) US 6785869 B1 in view of Sanfilippo, Antonio (“Sanfilippo”) US 20030028564 A1, Traversat; Bernard A. et al. (“Traversat”) US 7065579 B2, and Bennett; James D. et al. (“Bennett”) US 20070239689 A1.
Regarding claim 1, Berstis teaches a computer implemented method for processing data, the method comprising:
creating a database comprising data associated with one or more terms and associated with rules for processing an electronic document at a remote computer, Although databases 452-458 are shown as glossaries, these databases may be alternatively configured as dictionaries. In that situation, unusual words, new words, special terms, and uncommon spellings may be stored and retrieved in a variety of locations within dictionaries stored on clients and servers (col. 6, lines 14-19).
Client 400 may communicate with server 450 to retrieve other glossary and dictionary information (i.e., associated data) (col. 5, lines 59-60).
Word processor 402 reads and writes documents and text files 408. Spell checker 404 may access a variety of databases against which words in a datastream may be compared. Word processor 402 may invoke spell checker 404 to check the spelling of words within a datastream generated by reading documents and text files 408(col. 5, lines 14-38).
When the server receives an update request (step 1210), the server determines the appropriate files to be updated. This may require checking a system administration file or user profile file to lookup any rules for the manner in which update requests from the user are to be processed (step 1212). These update rules may reflect a corporate organizational structure or may require lookups in an organizational database (col. 11, lines 30-37).

The update rules for determining which files to update may also specify that an update to a dictionary or glossary at a particular organizational level is to be disseminated to any person within the particular organizational level... New words and terms may be disseminated almost immediately throughout an organization by modifying the rules by which the dictionaries or glossaries are updated (col. 11, line 55 to col. 12, line 7). 
assembling a subset of the data and the associated terms into at least one data object for transmission over a network as The definitions and expansions of these newly stored acronyms (e.g., subset)may then be shared with other users throughout the organizational network (col. 6, lines 2-4 and 10-13).

Each time that the user requests to save a new spelling of a word, an expansion or definition of a new acronym, or a special term, the user may specify a file (i.e., data object)to which the user desires to store the information. (col. 9, lines 43-46 and 59-65 and col. 7, line 66 - col. 8, line 5).
transmitting, upon request from the remote computer, the at least one data object and the associated rules to the remote computer for immediate use by the remote computer as Client 400 may communicate with server 450 to retrieve other glossary and dictionary information. Server 450 may respond to requests from client 400 by retrieving other information from databases 452-458 (col. 5, lines 59-63).
newly stored acronyms may then be shared with other users throughout the organizational network (col. 6, lines 2-4 and 10-13).
New words and terms may be disseminated almost immediately throughout an organization by modifying the rules (i.e., associated rules) by which the dictionaries or glossaries are updated (col. 11, lines 66 – col. 12, line 2), and 
wherein the remote computer synchronizes with the database to obtain more recent data objects and associated terms and rules after the at least one data object is If an update to a central dictionary or glossary is always replicated from a server to other copies of the dictionary or glossary on multiple clients and vice versa, then the copy on the server may be regarded as a master copy, and each copy of the dictionary or glossary may be kept synchronized and coherent with the master dictionary or glossary (col. 12, lines 1-7 and Fig. 12, element 1214).
parsing, at the remote computer, the electronic document to identify parsed words based on one or more the spell checker tool has scanned (i.e., parse) the words present in a document window of a word processor in order to determine whether any of the words are misspelled (col. 7, lines 37-39).
"OPTIONS" button 842 may provide the user with the ability to specify rules (i.e., associated rules) for resolving conflicts in the retrieval and expansion of acronyms from multiple sources (col. 8, lines 46-48).
identifying a term of the one or more terms within the transmitted at least one data object corresponding to at least one of the identified parsed words If the user specifies a particular dictionary or glossary, then the language tool may store the new word or acronym, or may request the storage of the new word or acronym, in the specified file. If the specified file is located locally on a client computer, then the language tool may update the local file (step 1206). If the specified file is located centrally on a server or elsewhere , and  
identifying associated data for the identified term for display to the user in the content window, wherein the identified associated data is stored in the database and included in the at least one data object as The user may see other sources for identically spelled acronyms by selecting one of the menu items in drop-down menu 844. For example, if another glossary had an acronym "PCX", even if the acronym had a different expansion and definition, then the user could view the acronym by selecting the appropriate source file in the drop-down menu (col. 8, lines 62-67; col. 5, lines 14-38; and col. 11, line 66 – col. 12, line 7).
If a user is editing a document, and the user has previously selected an "auto-expand" option similar to that shown in FIG. 8, then each time that the user types a word that the application recognizes as an acronym, then the application may pop-up a dialog box or a menu similar to that shown in FIG. 11C to allow a user to select the acronym expansion that is best associated with the content of the document (col. 10, line 63 – col. 11, line 2).
When the server receives an update request (step 1210), the server determines the appropriate files to be updated.  This may require checking a system administration file or user profile  and
linking the identified associated data with the identified term corresponding to the at least one of the identified parsed words Window 800 also contains Auto Expand control 820 for allowing the user to specify an option for the automatic expansion of the displayed acronym/term within the current document (col. 8, lines 37-40, 6-18, and 27-31).
FIG. 7 is similar to FIG. 5. Window 700 contains content area 702 that presents the content of a document to a user.  The content area contains an acronym "PBX" and its expansion "Private Branch Exchange".  Acronym 704 is immediately followed by acronym expansion 706.  The expansion of acronym 704 may have been performed automatically by the acronym tool according to an option specified by a user within an acronym tool (col. 7, lines 14-28).
The hierarchical set of dictionaries and glossaries serves as a conceptual representation of the manner in which a user may view the storage of the dictionaries and glossaries (col. 9, lines 19-21).
wherein the at least one data object provides a representation of a portion of the database at the one or more remote computers as Each time that the user  
The present invention allows a user to share new word, new acronym, or new term information with other persons within the same workgroup, department, division, corporation, etc. (col. 9, lines 33-42); and 
thereby increases the operating efficiency of the remote computer by eliminating the need to provide a full copy of the database to the remote computer as It would be particularly advantageous if information about new terms were disseminated throughout an organization in a timely manner (col. 1, lines 61-63).
Berstis teaches "OPTIONS" button 842 may provide the user with the ability to specify rules for resolving conflicts in the retrieval and expansion of acronyms from multiple sources (col. 8, lines 46-48 and col. 11, line 30 – col. 12, line 7).
Berstis does not explicitly teach the steps of:
parsing rules; 
wherein the remote computer has privileges to obtain the at least one data object and the associated rules from the database; and
creating a pointer to the identified associated data in the at least one data object that is located external to the electronic document.
Sanfilippo; however, teaches “parsing rules” as The tagger 208 assigns a part-of-speech grammatical category label to each tokenized element in the tokenized text. In one embodiment, such a grammatical category label is derived from the Brill rule-based tagging algorithm. The tagger 208 comprises a tag dictionary containing a master list of words with corresponding tags to effect assignment of the category labels. The tagger 208 uses a set of lexical rules to guess the part of speech of a tokenized word and applies contextualrules that provide a means for interpreting words and tags according to context ([0050 and 0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Sanfilippo’s teaching would have allowed Berstis’ to provide a mechanism for rendering documents more readable in the user’s context by applying the lexical rules for part of speech of a tokenized word and contextual rules for interpreting words according to context.
Berstis and Sanfilippo do not explicitly teach the steps of: 
wherein the remote computer has privileges to obtain the at least one data object and the associated rules from the database and 
creating a pointer to the identified associated data in the at least one data object that is located external to the electronic document.
Traversat; however, teaches wherein the remote computer has privileges to obtain the at least one data object and the associated rules from the database Membership credentials may be used that define a member's rights, privileges, and role within the peer group. Content access and sharing credentials may also be used that define a member's rights to the content stored within the group (col. 62, lines 34-37).
A peer group is a collection of peers connected by a network that share a common set of interests and that have agreed upon a common set of rules to publish, share and access any computer content (code, data, applications, or other collections of computer representable resources), and communicate among themselves (col. 8, lines 9-14).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of the cited reference because Traversat’s teaching would have allowed Berstis-Sanfilippo’s to support high-level security and communication across server-class systems by defining a member’s rights to access the stored content.
Berstis, Sanfilippo, and Traversat do not explicitly teach the step of linking…by creating a pointer to the identified associated data in the least one data object that is located external to the electronic document.
Bennett; however, teaches linking…by creating a pointer to the identified associated data in the at least one data object that is located external to the electronic document as For access to alternate conjugate verb forms, a conjugate_text_pointer field 185 is provided.  Similarly, a thesaurus_text_pointer field 187 provides access to the text of 
From all sources of text received and displayed by the terminals 15-18, the attorneys can freely select portions thereof for searching the various case law and evidence databases with little or no typing or other interaction required ([0041 and 0045]).
The objection is registered by the attorney terminal 15 in the transcription window 55.  The examining attorney may immediately respond by selecting the objection message 61 (illustrated by highlighting), and then selecting a search control 63 to initiate a search [0048].
The terminal 15 also identifies the text of the associated Q57 as the basis for a search, and, most likely, the specific database and database units to be searched (i.e., associated data…external to the electric document) are the current transcript and Q & A's therein, respectively [0049].
A current_listing_counter field (i.e., associated data…external to the electric document) 179 stores a count representative of the number of database units of the associated database that the word stored in the text field 177 can be found [0114].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of the cited reference because Bennett’s teaching would have allowed Berstis-Sanfilippo-Traversat’s to provide a means to quickly access the desired content by mapping to the term to its associated data.

Regarding claims 2 and 12, Berstis further teaches retrieving and displaying the linked identified associated data and identified term in the content window, wherein the content window is a pop-up window displayed to the user as If the user agrees that the unidentified word is a misspelled word and believes that the unidentified word should be replaced with the word suggested by the spell checker, then the user may select CHANGE button 812, which will replace the unidentified word with the suggested word (col. 8, lines 6-18, 27-31 and 37-40).
With reference now to FIG. 8, a pictorial representation depicts a dialog box for a spell checking tool that may have been invoked in response to a user request. Window 800 may be presented to a user in response to a user selection through a menu similar to that shown in FIG. 6 (col. 7, lines 30-34 and col. 8, lines 23-31).

Regarding claims 3 and 13, Berstis further teaches wherein the linked identified associated data is linked to other content as The employees may then assist other employees by replicating language information to other dictionaries or glossaries so that other employees may insert the language information into other documents or may use the 

Regarding claims 4 and 14, Berstis does not explicitly teach providing a sponsorship opportunity to at least one entity to sponsor the identified term, wherein the content window is associated with the identified term.
Sanfilippo; however, teaches providing a sponsorship opportunity to at least one entity to sponsor the identified term, wherein the content window is associated with the identified term as The matching and ranking provides an effective way to organize sponsor sites in terms of semantic relevance to the user's query by automatically factoring in both the sponsors’ properties and the user's concerns [0134].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Sanfilippo’s teaching would have allowed Berstis’ to provide a mechanism for keyword advertising sponsored search by applying the lexical rules for part of speech of a tokenized word and contextual rules for interpreting words according to context.

Regarding claims 5 and 15, Berstis further teaches wherein the linked identified associated data comprise one or more of definitions, related products, related services, sponsorship information, translation, and reference works as Definition box 850 

Regarding claims 6 and 16, Berstis does not explicitly teach wherein the at least one data object comprise a template object for identifying at least one rule for processing a source page.
Sanfilippo; however, teaches wherein the at least one data object comprise a template object for identifying at least one rule for processing a source page as The root for the type system 236 is given by GLType 242 and provides the system template for an abstract characterization of the meanings of words ([0054, 0132, and 0133] and Fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Sanfilippo’s teaching would have allowed Berstis’ to provide a result that closely reflects both the sponsors' properties and the user's concerns by utilizing the template-based natural-language generation component.

Regarding claims 7 and 17, Berstis does not explicitly teach wherein the at least one data object comprise a lexicon object for identifying at least one term for tagging in a source page.
Sanfilippo; however, teaches wherein the at least one data object comprise a lexicon object for identifying at least one term for tagging in a source page as The interpreter comprises a lexical lookup module 224 and a syntactic-semantic composition rules module 228. The knowledge 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Sanfilippo’s teaching would have allowed Berstis’ to provide a mechanism for assigning grammatical category label by utilizing a lexical lookup module.

Regarding claims 8 and 18, Berstis further teaches wherein the linked identified associated data is displayed in the content window on a user interface in response to a selection of the identified term by a user as Window 800 also contains Auto Expand control 820 for allowing the user to specify an option for the automatic expansion of the displayed acronym/term within the current document (col. 8, lines 37-45).
With reference now to FIG. 8, a pictorial representation depicts a dialog box for a spell checking tool that may have been invoked in response to a user request. Window 800 may be presented to a user in response to a user selection through a menu similar to that shown in FIG. 6 (col. 7, lines 30-34 and col. 8, lines 23-31).

Regarding claims 9 and 19, Berstis further teaches wherein the linked identified associated data is stored in the database as Client 400 may communicate with server 450 to retrieve other glossary and dictionary 

Regarding claims 10 and 20, Berstis further teaches wherein the linked identified associated data comprises one or more of text, image, sound, video and mixed media as Speller checker 404 reads Standard Dictionary 410, User Dictionary A 412, and User Dictionary B 414, which provide lists of properly spelled words. Spell checker 404 may also store user-specified spellings of words in User Dictionary A 412 and User Dictionary B 414. User Dictionary A 412 and User Dictionary B 414 are editable and customizable to user preferred spellings of words and standard spellings of words not stored in Standard Dictionary 410 (Col. 5, lines 31-38).

Regarding claim 11, Berstis teaches a computer implemented system for processing database content, the system comprising:
at least one computer processor as computer system 200 includes a processor 201 (col. 7, lines 30-31 and Fig. 2, element 201) configured to:
parse an electronic document to identify parsed words based on at least one rule as the spell checker tool has scanned (i.e., parse) the words present in a document window of a word processor in order to 
"OPTIONS" button 842 may provide the user with the ability to specify rules for resolving conflicts in the retrieval and expansion of acronyms from multiple sources (col. 8, lines 46-48).
identify a word from the identified parsed words corresponding to a term in a file as then each time that the user types a word that the application recognizes as an acronym, then the application may pop-up a dialog box or a menu similar to that shown in FIG. 11C to allow a user to select the acronym expansion that is best associated with the content of the document (col. 10, line 65 – col. 11, l-2).
identify content associated with the term in the file for display to a user in a content window, wherein the identified content is stored in a database and included in at least one data object as The user may see other sources for identically spelled acronyms by selecting one of the menu items in drop-down menu 844. For example, if another glossary had an acronym "PCX", even if the acronym had a different expansion and definition, then the user could view the acronym by selecting the appropriate source file in the drop-down menu (col. 8, lines 62-67). 
If a user is editing a document, and the user has previously selected an "auto-expand" option similar to that 
When the server receives an update request (step 1210), the server determines the appropriate files to be updated.  This may require checking a system administration file or user profile file to lookup any rules for the manner in which update requests from the user are to be processed (step 1212) (col. 11, lines 30-35).
link the identified content to the identified parsed word in the electronic document The hierarchical set of dictionaries and glossaries serves as a conceptual representation of the manner in which a user may view the storage of the dictionaries and glossaries (col. 9, lines 19-21 and col. 8, lines 62-67); and 
display the identified content based upon a user interaction with at least a portion of the electronic document as then each time that the user types a word that the application recognizes as an acronym, then the application may pop-up a dialog box or a menu similar to that shown in FIG. 11C to allow a user to select the acronym ;
wherein the file comprises a subset of a plurality of data objects associated with the database and is received by a remote computer for immediate use by the remote computer in providing a representation of a portion of the database at the remote computer to thereby increase the operating efficiency of the remote computer by eliminating the need to provide a full copy of the database to the remote computer as 
Client 400 may communicate with server 450 to retrieve other glossary and dictionary information. Server 450 may respond to requests from client 400 by retrieving other information from databases 452-458 (col. 5, lines 59-63).
Each time that the user requests to save a new spelling of a word, an expansion or definition of a new acronym, or a special term, the user may specify a file to which the user desires to store the information (col. 9, lines 43-45);
It would be particularly advantageous if information about new terms were disseminated throughout an organization in a timely manner (col. 1, lines 61-63).
The definitions and expansions of these newly stored acronyms may then be shared with other users throughout the organizational network (col. 6, lines 2-4 and 10-13). 
Although databases 452-458 are shown as glossaries, these databases may be alternatively configured as dictionaries. In that situation, unusual words, new words, special terms, and and 
wherein the remote computer synchronizes with the database to obtain more recent data objects after the file is received as New words and terms may be disseminated almost immediately throughout an organization by modifying the rules by which the dictionaries or glossaries are updated. If an update to a central dictionary or glossary is always replicated from a server to other copies of the dictionary or glossary on multiple clients and vice versa, then the copy on the server may be regarded as a master copy, and each copy of the dictionary or glossary may be kept synchronized and coherent with the master dictionary or glossary (col. 11, line 66 - col. 12, line 7 and Fig. 12, element 1214); and wherein the file is transmitted to the remote computer upon request from the remote computer as Client 400 may communicate with server 450 to retrieve other glossary and dictionary information. Server 450 may respond to requests from client 400 by retrieving other information from databases 452-458 (col. 5, lines 59-63); and 
wherein the subset of plurality of data objects comprises data associated with one or more terms and associated rules, including the at least one rule, for processing the electronic document at the remote computer, wherein the associated data comprises data to display to the user in the content window in response to the user The update rules for determining which files to update may also specify that an update to a dictionary or glossary at a particular organizational level is to be disseminated to any person within the particular organizational level... New words and terms may be disseminated almost immediately throughout an organization by modifying the rules by which the dictionaries or glossaries are updated (col. 11, line 55 to col. 12, line 7).
Client 400 may communicate with server 450 to retrieve other glossary and dictionary information (i.e., associated data) (col. 5, lines 59-60).
Each time that the user requests to save a new spelling of a word, an expansion or definition of a new acronym, or a special term, the user may specify a file to which the user desires to store the information (col. 9, lines 43-45).
The user may see other sources for identically spelled acronyms by selecting one of the menu items in drop-down menu 844. For example, if another glossary had an acronym "PCX", even if the acronym had a different expansion and definition, then the user could view the acronym by selecting the appropriate source file in the drop-down menu (col. 8, lines 62-67).

For example, the server may update only a departmental dictionary or glossary for this particular user. In this case, it may have been determined that new terms from this user and similar users are usually only needed or helpful to other people within the same department. If the engineering department frequently uses terms that are only useful to fellow engineers, then the server may not replicate the update to any other dictionaries or glossaries outside of the engineering department. This type of rule may be set as a default for all persons within a department and overridden on a per-user basis, etc. (col. 11, lines 38-47) and
at least one memory, coupled to the at least one computer processor, configured to provide the at least one computer processor with instructions as computer system 200 includes a processor 201 and a memory 202 (col. 7, lines 30-31 and Fig. 2, elements 201 and 202).
Berstis teaches "OPTIONS" button 842 may provide the user with the ability to specify rules for resolving conflicts in the retrieval and expansion of acronyms from multiple sources (col. 8, lines 46-48 and col. 11, line 30 - col. 12, line 7).
Berstis does not explicitly teach the steps of:
parsing rules; 
wherein the remote computer has privileges to obtain the file from the database; and
creating a pointer to the identified content that is located external to the electronic document.
Sanfilippo; however, teaches “parsing rules” as The tagger 208 assigns a part-of-speech grammatical category label to each tokenized element in the tokenized text. In one embodiment, such a grammatical category label is derived from the Brill rule-based tagging algorithm. The tagger 208 comprises a tag dictionary containing a master list of words with corresponding tags to effect assignment of the category labels. The tagger 208 uses a set of lexical rules to guess the part of speech of a tokenized word and applies contextual rules that provide a means for interpreting words and tags according to context ([0050 and 0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Sanfilippo’s teaching would have allowed Berstis’ to provide a mechanism 
Berstis and Sanfilippo do not explicitly teach the steps of:
the remote computer has privileges to obtain the file from the database;
wherein the remote computer has privileges to obtain the associated rules from the database  and
creating a pointer to the identified content that is located external to the electronic document.
Traversat; however, teaches the steps of:
wherein the remote computer has privileges to obtain the file from the database as Membership credentials may be used that define a member's rights, privileges, and role within the peer group. Content access and sharing credentials may also be used that define a member's rights to the content stored within the group (col. 62, lines 34-37).
wherein the remote computer has privileges to obtain the associated rules from the database as A peer group is a collection of peers connected by a network that share a common set of interests and that have agreed upon a common set of rules to publish, share and access any computer content (code, data, applications, or other collections of computer representable resources), and communicate among themselves (col. 8, lines 9-14).
embership information (e.g. included in peer group advertisements) for the peer group 200 may be synchronized on all known proxy services 270 outside the firewall 248.  In one embodiment, a proxy service 270 may be a member peer of all locally registered peer groups 200. Several levels of authentication may be provided in one or more embodiments of the peer-to-peer platform (col. 65, lines 17-22).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of the cited reference because Traversat’s teaching would have allowed Berstis-Sanfilippo’s to support high-level security and communication across server-class systems by defining a member’s rights to access the stored content.
Berstis, Sanfilippo, and Traversat do not explicitly teach the step of linking… by creating a pointer to the identified content that is located external to the document.
Bennett; however, teaches linking… by creating a pointer to the identified content that is located external to the document as For access to alternate conjugate verb forms, a conjugate_text_pointer field 185 is provided.  Similarly, a thesaurus_text_pointer field 187 provides access to the text of words relating to the word stored in the text field 177 which might be found in a standard thesaurus ([0116] and Fig. 11, elements 185, 187, and 189).

The objection is registered by the attorney terminal 15 in the transcription window 55.  The examining attorney may immediately respond by selecting the objection message 61 (illustrated by highlighting), and then selecting a search control 63 to initiate a search [0048].
The terminal 15 also identifies the text of the associated Q57 as the basis for a search, and, most likely, the specific database and database units to be searched (i.e., associated data…external to the electric document) are the current transcript and Q & A's therein, respectively [0049].
A current_listing_counter field (i.e., associated data…external to the electric document) 179 stores a count representative of the number of database units of the associated database that the word stored in the text field 177 can be found [0114].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of the cited reference because Bennett’s teaching would have allowed Berstis-Sanfilippo-Traversat’s to provide a means to quickly access the desired content by mapping to the term to its associated data.

Response to Arguments
Applicant’s arguments with respect to the claims filed on 10/19/2021 have been considered but are not persuasive.

Regarding claim 1, the Applicant appears to argue that Berstis, Sanfilippo, Traversat, and Bennett, either alone or in combination, fail to disclose the limitations as claimed (Pages 11-12 of Applicant’s remarks).

In response to the preceding arguments, Examiner respectfully submits that the combination of the applied references teaches the limitations as claimed as can be seen from the above rejections.

The Applicant argues that Berstis are for resolving conflicts in the retrieval and expansion of acronyms from multiple sources or rules for the manner in which update requests from the user are to be processed. And these rules disclosed by Berstis are not parsing rules transmitted, upon request from a remote computer, to the remote computer for immediate use as presently claimed.
The Applicant also argued that Sanfilippo fails to teach the limitations: “parsing, at the remote computer,…a full copy of the database to the remote computer”, as presently claimed. Sanfilippo fails to teach “creating a database…and rules after the at least one data object is transmitted” (Pages 14-15 of the Applicant’s remarks).



Sanfilippo teaches in paragraphs ([0049-0053]):
The tokenizer 204 creates tokenized elements from a text stream extracted from the corpus 108 or reference document 112. The text stream may generally include words, punctuation, and numbers. The tokenized elements are created by dividing the text stream into subparts of orthographic words that are unbroken sequences of alphanumeric characters delimited by surrounding spaces, including stripping punctuation and apostrophes from words but preserving abbreviations and initials. Text that includes false punctuation, such as http: //www.company.com is not divided. The resulting set of orthographic words is then grouped into sentences [0049].
The tagger 208 assigns a part-of-speech grammatical category label to each tokenized element in the tokenized text. In one embodiment, such a grammatical category label is derived from the Brill rule-based tagging algorithm. The tagger 208 comprises a tag dictionary containing a master list of words with corresponding tags to effect assignment of the category labels. The tagger 208 uses a set of lexical rules to guess the part of speech of a tokenized word and applies contextual rules that provide a means for interpreting words and tags according to context [0050]. 
The stemmer 216 provides a system name to be used for retrieval of each element of the tokenized and tagged text. The stemmer 216 creates a root form for each orthographic word and assigns a numeric offset designating the position in the original text, such as by using a stem dictionary comprising a master list of stems. For example, in one embodiment, the stem dictionary includes two morphological dictionaries, one for verbs and one for nouns. If a particular token does not occur in the morphological dictionaries, it may be passed to a stripped-down version of the stemmer that strips off affixes in certain orthographic contexts. FIG. 1 of U.S. Prov. appl. No. 60/110,190 by James D. Pustejovsky et al., filed Nov. 30, 1998, entitled "A NATURAL KNOWLEDGE ACQUISITION METHOD, SYSTEM, AND CODE," which has been incorporated herein by reference, provides an example 
The interpreter 220 is configured for at least two principal functions. First, the lexical lookup module 224 is configured for translation of the part-of-speech tags into fully specified syntactic categories and for using these syntactic categories to determine whether a particular stem is already known by the lexicon 232 and type system 236 of the knowledge resources 116. Generally, the lexicon 232 includes syntactic concepts, i.e. the words in the language, with a file for each part of speech, and the type system 236 describes semantic concepts. If the stem does exist within these knowledge resources, the syntactic and semantic information in the lexical entry is added to the syntactic category. If the stem is not known within these knowledge resources, the interpreter 220 adds default information [0052]. 

Applicant’s Specification does not have support for the claimed element “parsing rules”.  Consequently, under broadest reasonable interpretation, Sanfilippo’s teaching of parsing a natural language utilizing a tokenizer, a tagger, a stemmer, and an interpreter to understand and interpret words according to context read on applicant’s broadly claimed element “parsing rules”.
As a result, the combination of the applied references teaches the limitations: “parsing, at the remote computer,…a full copy of the database to the remote computer”, and “creating a database…and rules after the at least one data object is transmitted” as claimed.

The Applicant further argued that while Traversat may disclose using content access and sharing credentials that define a member’s rights to content stored within a 
In response to the preceding arguments, Examiner respectfully submits that Berstis and Sanfilippo teach the above argued limitations. Berstis and Sanfilippo do not explicitly teach the limitation “the remote computer has privileges to obtain the file from the data…”. Traversat is cited to teach this limitation as membership credentials may be used that define a member’s rights, privileges, and role within the peer group. Content access and sharing credentials may also be used that define a member’s rights to the content stored within the group (col. 62, lines 34-37). It would have been obvious to combine these references to protect the stored content by assigning role-based access and privileges to eligible members.
Finally, the Applicant argued that Bennett fails to teach the limitation: creating a pointer to the identified associated data in the least one data object that is located external to the document. Bennett also fails to disclose the limitations: creating a database…associated terms and rules after the at least one data object is transmitted”, as presently claimed (Pages16-17, second paragraph of Applicant’s remarks).					
	In response to the preceding arguments, Examiner respectfully submits that Berstis teaches the limitation “linking identified associated data with the identified term” as The user may see other sources for identically spelled acronyms by selecting one of the menu items in drop-down menu 
If a user is editing a document, and the user has previously selected an "auto-expand" option similar to that shown in FIG. 8, then each time that the user types a word that the application recognizes as an acronym, then the application may pop-up a dialog box or a menu similar to that shown in FIG. 11C to allow a user to select the acronym expansion that is best associated with the content of the document (col. 10, line 63 – col. 11, line 2).

The fact that Berstis recognizes the acronym and displays the definition means that Berstis has linked the definition with its identified term. Berstis is able to display the definition of the term means it knows the location (i.e., pointer) of the definition in order to retrieve and display the definition.  Although Berstis does not have to word “pointer” in the reference, it teaches the functionality of a pointer. 

Bennett is cited to explicitly teach the limitation “creating a pointer”.  Bennett teaches the attorney at the terminal may select a text and the system can look up the selected text from the database tables such as the Word Record to find out the desired pointers in order to retrieve and obtain related information about the selected text. 

Bennett teaches “creating a pointer to the identified associated data in the at least one data object that is located external to the electronic document “as For access to alternate conjugate verb forms, a conjugate_text_pointer field 185 is provided.  Similarly, a thesaurus_text_pointer field 187 provides access to the text of words relating to the word stored in the text field 177 which might be found in a standard thesaurus ([0116] and Fig. 11, elements 185, 187, and 189).
From all sources of text received and displayed by the terminals 15-18, the attorneys can freely select portions thereof for searching the various case law and evidence databases with little or no typing or other interaction required ([0041 and 0045]).
The objection is registered by the attorney terminal 15 in the transcription window 55.  The examining attorney may immediately respond by selecting the objection message 61 (illustrated by highlighting), and then selecting a search control 63 to initiate a search [0048].
The terminal 15 also identifies the text of the associated Q57 as the basis for a search, and, most likely, the specific database and database units to be searched (i.e., associated data…external are the current transcript and Q & A's therein, respectively [0049].
A current_listing_counter field (i.e., associated data…external to the electric document) 179 stores a count representative of the number of database units of the associated database that the word stored in the text field 177 can be found [0114].

As such, the applied references teach the limitations linking…creating a pointer to the identified associated data in the at least one data object that is located external to the electronic document as claimed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE WONG/ 
Primary Examiner, Art Unit 2164